El Juez Presidente Sr. Hernández,
emitió la opinion del tribunal.
Con fecha 15 de julio de 1913 presentó demanda Josefa Rubio contra Dolores Charvounier sobre desahucio, en que alega como hechos fundamentales de su acción que es usu-fructuaria de un solar de la propiedad de la Sucesión Guerra, radicado en la calle de Hormiguero del barrio de Santurce, término municipal de San Juan, y que la demandada sin el consentimiento de la demandante ha montado en él una cash de maderas, detentando la posesión de dicho solar precaria-mente, por lo que solicita se ordene a la demandada que desa-loje el referido solar.
La demandada Dolores Charvounier negó los hechos de la demanda, y como materia nueva alegó que con el consen-timiento y orden expresa de los representantes de la Suce-*316sión Guerra, trasladó a nn solar propiedad de dicha sucesión, radicado en la calle de Hormigueros, una casa de maderas del país de que la demandada era dueña, ocupando en su con-secuencia el repetido solar en concepto de arrendataria de la Sucesión Guerra, a cuyo representante paga el canon de álquiler correspondiente.
Celebrado el juicio, la corte dictó sentencia en 13 de sep-tiembre de 1913, por la que declaró con lugar la demanda y condenó a la demandada a que desaloje el solar de que se trata dentro del término de veinte días, bajo apercibimiento de lanzamiento por el márshal si así no lo verificase, con las costas a cargo de la parte demandada.
Contra esa sentencia interpuso la demandada recurso de ' apelación para ante esta Corte Suprema, y en su alegato escrito dice que las únicas cuestiones de derecho a discutir y resolver en el recurso son las siguientes: (a) si un arren-datario puede ser perturbado en la posesión por el mismo dueño; (b) si el arrendatario tiene acción contra el pertur-bador o contra el dueño; (c) si en el caso concurren los requi-sitos o hechos necesarios para fundar una acción de desahu-cio. Y tomando por guía los hechos que estima probados en el juicio, llega a la conclusión de que la ley ha sido errónea-mente aplicada por el juez, y debe revocarse la sentencia ape-lada, desestimando la demanda de desahucio sin perjuicio de la acción que la demandante pueda ejercitar en el juicio correspondiente, para hacer valer la prioridad de su título como arrendataria.
Aparece en los autos lo que se dice ser una exposición del caso, pero está firmada únicamente por el abogado de la parte apelante, y carece de la aprobación del juez. No podemos tomarla en consideración, y es lo mismo que si no se hubiera presentado. Sucesores de Andreu y Cía. v. Sucesión Martinez, 16 D. P. R., 80; y Axtmayer v. Ortiz, 10 D. P. R., 499.
El juez inferior, cumpliendo con el precepto del artículo *317227 del Código de Enjuiciamiento Civil, tal como quedó en-mendado por la Ley No. 70 aprobada en 9 de marzo de 1911, hizo nna relación del caso qne obra en el récord, exponiendo los beebos según estimó que resultaban del juicio y dando las razones en que fundaba su decisión; pero no nos es per-mitido partir de esos beebos para deducir si el juez se equi-vocó en la aplicación del derecho, pues en el supuesto, que no discutimos, de que semejantes beebos no justificaran su reso-lución, podría baber otros beebos demostrados en el juicio, desconocidos para nosotros, que la justificaran. Días Ganeja v. La Administración, 11 D. P. R., 203. La corte sentencia-dora se limita a consignar en la relación de beebos la apre-ciación particular que le merece el resultado de las pruebas, y como esa apreciación puede ser equivocada o deficiente, no puede tomarse como base para llegar a la revocación solici-tada
El Código de Enjuiciamiento Civil en sus artículos 214 y 216, y en el 299, tal como quedó enmendado por la Ley No. 70 ya citada, de 9 de marzo de 1911, establece la forma espe cial de constatar ante la Corte Suprema en grado de apela-ción las pruebas practicadas en la corte inferior, y las par-tes no son árbitras de alterar las reglas del procedimiento, ni las cortes pueden sancionar tal alteración.
Examinadas las alegaciones de la demanda y de la con-testación en relación con la sentencia recurrida, y prescin-diendo-, como debemos hacerlo, de la llamada exposición del caso, tenemos que llegar a la conclusión de que los hechos y la ley favorecen a la parte demandante, por no habérsenos demostrado en forma debida lo contrario, y que' en su virtud procede la confirmación de la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.